DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is responsive to the request for continued examination filed on 4/30/21.  As per request, claim 1 has been amended; claim 3 has been cancelled; claims 7-12 has been added.  Claims 1-2, and 4-12 are pending.

Claim Rejections - 35 USC §112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clarification is required.

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).

Claim 1 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 15/956271 (refers ‘271).  Although the conflicting claims are not identical, they are not patentably distinct from each other because subject matters of claim 1 in (‘271) read on claim 1 of 16/438436.  The system claim 1 in (‘271) obvious has all limitations corresponding to method claim 1 of 16/438436.
Claim 2 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of copending Application No. 15/956271 (refers ‘271). Although the conflicting claims are not identical, they are not patentably distinct from each other because subject matters of claim 2 in (‘271) read on claim 2 of 16/438436. The system claim 2 in (‘271) obvious has all limitations corresponding to method claim 2 of 16/438436.
Claims 4-6 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-6 of copending Application No. 15/956271 (refers ‘271). Although the conflicting claims are not identical, they are not patentably distinct from each other because subject matters of claims 4-6 in (‘271) read on claims 4-6 of 16/438436. 
Claim 7 depended on claim 1 rejected as above.
Claims 8-12 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-25 of copending Application No. 15/956271 (refers ‘271).  Although the conflicting claims are not identical, they are not patentably distinct from each other because subject matters of claims 21-25 in (‘271) read on claims 8-12 of 16/438436. The method claims 21-25 in (‘271) has all limitations of claims 8-12 of 16/438436.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC §103

4.    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-6, and 9-11, are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0160695 Al) in view of Macfarlane et al. (9536424), and Pietrobon et al. (US 2018/0240026 A1).
As per claim 1, Liu et al. disclose a computer-implement method comprising: identifying a plurality of congestion events for each road of a plurality of roads in a road network, wherein each given congestion event indicates a drop in average vehicle speed below a predetermined speed threshold for a particular road in the road network, and wherein the plurality of congestion events span a predetermined time period (see at least the abstract; para. [0035-0036], [0063], and [0084-0085] disclose the congested link determination module 420 may determine the number of vehicles of which the speed is lower than a first threshold); determining local clusters of the congestion events for the particular road based on one or more road condition parameters, wherein each local cluster defines a set of local congestion patterns for the particular road of the plurality of roads in the road network (see at least [0007-0008] disclose adding the one or more congested links to a cluster; and para. [0063-0064] disclose clustering the congested links, and the links refers to a segment of road network.  It would have been obvious to one of ordinary skill in the art, the cluster includes set of congested links implies local congestion of the plurality of roads in the road network); and grouping the local clusters into a plurality of global clusters based 
Furthermore, a second reference to Macfarlane et al. also disclose determining local clusters of the congestion events for the particular road based on one or more road condition parameters, wherein each local cluster defines a set of local congestion patterns for the particular road of the plurality of roads in the road network (see at least columns 3-4, lines 31-3, disclose clustering method for each individual road network segment and provide multiple representations for the traffic dynamics for each segment), and grouping the local clusters into a plurality of global clusters based on the one or more road condition parameters, and each global cluster consists of a set of local clusters each having a similar congestion pattern in a respective one of the plurality of roads (see at least column 4, lines 19-50, disclose speed profiles for road segments, based on the degree of adjacency of the road segment to each other and the similarity of the observed traffic patterns over time.  That is, road segments expected to exhibit similar traffic behavior at or near the same time period due to their geographic proximity may be grouped together; also columns 6-7, lines 42-5; columns 7-8, lines 49-40, disclose clustering similar patterns at similar times; column 10, lines 13-43).

As per claim 2, Liu et al. disclose the at least one processor further performs operations comprising identifying each road in the road network based on a road location in the road network (see at least [0062] disclose the congested link determination module may determine the area of the link in the road network).
As per claim 4, Liu et al. disclose the one or more road condition parameters further comprise traffic parameters (see at least the abstract, and [0062-0063]).
As per claim 5, Liu et al. disclose the one or more road conditions further comprise weather parameters (see at least [0003]).   A second reference to Macfarlane et al. also disclose the one or more road conditions further comprise weather parameters (see at least columns 3-4, lines 31-3; and column 8, lines 41-56).
As per claim 6, Liu et al. disclose each congestion event is a regular congestion event (see at least [0066-0067] disclose normal congestion event).
As per claim 9, Liu et al. disclose a first global cluster contains a first local cluster belonging to a first particular road and a first local cluster belonging 
As per claim 10, Liu et al. disclose a first global cluster contains local clusters representing a first congestion pattern in the entire road network including a first local cluster belonging to a first particular road and a first local cluster belonging to a second particular road and a second global cluster contains local clusters representing a second congestion pattern in the entire road network including a second local cluster belonging to a first particular road and a second local cluster belonging to a second particular road (see at least [0064-0067] disclose clustering congested areas include local cluster of congested link into a normal and abnormal congested areas).  Another reference to Pietrobon et al. also disclose clustering similar patterns into respective clusters (see at least [0034] and figure 2B).
As per claim 11, Liu et al. disclose wherein the identifying of each congestion event comprises: identifying a stable congestion seed within the predetermined time period where the average vehicle speed is below the .
6.    	Claims 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0160695 Al), Macfarlane et al. (9536424), and Pietrobon et al. (US 2018/0240026 A1), as applied to claim 1 above, and further in view of Scofield et al. (US 2014/0278031 A1).
As per claim 7, Liu et al. disclose the determining local clusters of the congestion events uses a spatial parameter (see at least [0063] disclose local cluster determine congested link, the congested link determination module 420 may determine the area of the link, the area of the link refers to specific lateral area, e.g., 1200 square meters.  In certain embodiments, the area of a link refers to vehicle accommodating area, e.g., vehicle lanes.  It would have been obvious, the local clusters include congested link, and the area of link refers to specific lateral area, or vehicle lanes, implies spatial parameter); and the grouping the local clusters into a plurality of global clusters does not use a spatial parameter (see at least [0064] disclose determine one or more congested areas by searching for congested links that are topologically close and clustering the congested links 
As per claim 8, Liu et al. disclose the determining local clusters of the congestion events uses a particular road to determine a local cluster (see at least .
12, is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0160695 Al), Macfarlane et al. (9536424), and Pietrobon et al. (US 2018/0240026 A1), as applied to claim 1 above, and further in view of Liu et al. (10002530).
	As per claim 12, Liu et al. (‘695) disclose determining one or more road condition parameter values for each given congestion event, wherein the one or more road condition parameter values include a vehicle queuing length for the particular road during the certain period of time (see at least [0063] disclose the congestion link determine module may determine the total number of vehicles on the link based on the traffic data corresponding to the first time point).  It would have been obvious to one of ordinary skill in the art, the total number of vehicles on the link based on the traffic data corresponding to the first time point as disclose in Liu et al. (‘695), implies vehicle queuing length.  Furthermore, vehicle queuing length for the particular road during the certain period of time is well known in the art, another reference to Liu et al. (‘530) disclose determining one or more road condition parameter values for each given congestion event, wherein the one or more road condition parameter values include a vehicle queuing length for the particular road during the certain period of time (see ‘530, at least column 4, lines 7-26; columns 5-6, lines 15-56; column 10, lines 20-67; and columns 17-18, lines 56-12). It would have been obvious before the effective filing date of the claimed 
					Remarks
8.	Applicant’s argument filed on 4/3021 has been fully considered.
	Applicant has not submitted the Terminal disclaimer yet, therefore the nonstatutory double patenting rejection is maintained as above.
	The new ground of rejection as above.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALENA TRAN/          Primary Examiner, Art Unit 3664